Citation Nr: 0609400	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had service in the Special Philippine Scouts of 
the Army of the United States from July 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received in April 2004.


FINDINGS OF FACT

1.  A January 1999 decision denied entitlement to service 
connection for schizophrenia; the veteran was notified of his 
appellate rights, but did not file a notice of disagreement.

2.  In March 2002, the veteran requested that his claim be 
reopened.

3.  All of the evidence submitted since the January 1999 
rating decision is either cumulative and redundant of 
evidence already in the claims folder or does not present a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision of the RO is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  It appears that full 
VCAA notice in this case was not provided to the appellant 
prior to the initial adverse RO decision. Therefore, it can 
be argued that the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); Sutton v. Brown, 9 Vet.App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The February 2004 statement of the 
case and the January 2003 notice of the RO rating decision 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the February 2004 statement of the case and a 
December 2003 letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

In the December 2003 letter and the February 2004 statement 
of the case, VA informed the appellant that he should 
identify any source of medical evidence so that VA may 
attempt to obtain the records.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he himself 
may have.  Moreover, the December 2003 letter implicitly 
notified the veteran of his responsibility to submit any 
evidence in his possession.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in December 2003, which was after the 
rating decision on appeal.  However, the Board is satisfied 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met, including the duty to notify the appellant to submit any 
pertinent evidence in his possession, and that any defect in 
the timing of such notice constitutes harmless error.  The 
veteran has had ample opportunity to submit additional 
evidence to reopen his claim, and the December 2003 letter 
clearly advised him of the evidence received and what was 
necessary to reopen his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United State Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
a claim for service connection, but there has been no notice 
of the types of evidence necessary to establish the severity 
of disability or the effective date of any service connection 
that might be granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the appellant has been 
advised of the need to submit new and material evidence 
showing that his current schizophrenia is connected to his 
service in the January 2003 notice of the RO's decision and 
the February 2004 statement of the case.  Since the Board 
concludes below that new and material evidence has not been 
received and the claim of service connection for 
schizophrenia is not reopened, any questions as to the 
severity of the veteran's current schizophrenia or an 
appropriate effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Moreover, since the claim has not been 
reopened, VA's duty to assist is limited by regulation and 
under the circumstances of this case, no further action is 
necessary to assist the claimant with this claim.  See 
generally 38 C.F.R. § 3.159(c)(4).

Analysis

The veteran filed his original claim for service connection 
for schizophrenia in July 1971.  The RO reviewed the 
veteran's service medical records which revealed no 
psychiatric disorder at the service entrance examination in 
July 1946 nor at the separation examination in April 1949.  
His April 1949 separation examination specifically noted no 
significant abnormalities with regard to the psychiatric and 
psychological fitness of the veteran and no personality 
deviation was indicated.  Service medical records revealed no 
treatment for any psychiatric disorder nor any indication 
that the veteran suffered a head injury.  

Also of record were two May 1974 statements from physicians 
stating that the veteran suffered from schizophrenia and had 
been confined to a mental hospital in 1969.  Additionally, a 
June 1974 joint affidavit was of record with lay statements 
to the effect that the affiants knew the veteran's 
schizophrenia was incurred in 1949 during service.

The RO denied the claim in a July 1974 decision.  In a 
subsequent series of denied petitions to reopen the claim 
over the years, the veteran added many documents to the 
record.  The veteran's submissions included multiple letters 
from his spouse indicating that she knew that he suffered a 
head injury and that he had been treated for a mental 
condition during service.  The veteran submitted his own 
signed statements to the same effect.  Also included were 
various physician and psychologist statements verifying the 
diagnosis of schizophrenia and showing treatment back to 
April of 1951.  Other affidavits and hearing testimony 
indicated that the veteran was treated for mental illness 
during service and in the year following discharge, but 
contemporary or official evidence could not be obtained to 
corroborate the allegations.  This was the state of the 
record at the time of the RO's January 1999 denial of the 
veteran's petition to reopen his claim.

The veteran did not file a notice of disagreement with the 
January 1999 RO decision.  That rating decision therefore 
became final.  38 U.S.C.A. § 7105(c). However, a claim which 
is the subject of a prior final determination may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

In March 2002, the veteran submitted a request to reopen his 
claim for 
service connection for schizophrenia.  The RO denied the 
veteran's request in a January 2003 rating decision.  The 
present appeal ensued.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The January 1999 rating decision is the last 
final disallowance of the claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in March 2002, 
the revised version of 3.156 is applicable in this appeal.

The evidence submitted since the January 1999 rating decision 
includes the veteran's statements, recent medical records, a 
VA examination report, and copies of documents duplicating 
material already of record.  The non-redundant and most 
significant evidence among the newly submitted material is a 
March 2002 psychiatric report and the December 2002 VA 
examination report.

The March 2002 psychiatric report provides a diagnosis of 
schizophrenia and describes that the condition was caused by 
a head injury which occurred in service.  However, it is 
apparent that this description of the veteran's history is 
based only upon the veteran's own account; there is no 
objective factual evidence of the incident described.  
Unenhanced reports of history transcribed by a medical 
examiner do not constitute competent medical evidence.  Wood 
v. Derwinski, 1 Vet.App. 190, 191-192 (1991) (an opinion may 
be discounted if it materially relies on a layperson's 
unsupported history as the premise for the opinion); see 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  Therefore, to the 
extent that the March 2002 psychiatric report indicates nexus 
between the veteran's current schizophrenia and his service, 
the report merely reflects the veteran's own contention which 
was already of record at the time of the January 1999 rating 
decision.  As the veteran's schizophrenia diagnosis was also 
established in the record at the time of the January 1999 
decision, the Board finds that all of the relevant 
information contained in the March 2002 psychiatric 
evaluation is cumulative and, thus, is not new.

The December 2002 VA examination contains the examiner's 
opinion that the veteran's current schizophrenia would be 
considered causally linked to his active service if the 
account of the inservice head injury was determined to be 
true.  This opinion is new, but it is not material.  The 
underlying reason for the past denials has been a lack of 
evidence of such an event occurring during service and a lack 
of evidence of manifestations of a psychosis during service 
or the initial post service year.  The examiner's opinion 
makes a statement relevant to the issue of a causal link to 
service, but the statement only indicates that nexus would be 
found if the reported inservice head injury could be proven 
true.  In order for this evidence to present a reasonable 
possibility of substantiating the veteran's claim it must 
actually suggest some link to the veteran's service.  This 
examiner's opinion only suggests nexus if the record 
otherwise shows that the veteran suffered an inservice head 
injury as he has described.

The record continues to lack any evidence of such an 
inservice incident and, thus, continues to lack any evidence 
of nexus.  The Board notes that the alleged inservice head 
injury has been considered in developing the record since the 
initial July 1974 denial and, furthermore, has been the 
subject of its own service connection claim that was denied 
in March 2002.  There is no contemporaneous evidence of the 
alleged inservice head injury, and all of the references to 
such an event in medical reports have been based entirely 
upon the veteran's own account.  Moreover, the veteran's 
service separation examination noted no pertinent 
abnormalities.  The Board finds that the preponderance of the 
evidence does not show the alleged head injury during 
service.  Therefore, the December 2002 VA examiner's opinion 
does not provide evidence of nexus.  Nothing else in the 
report relates to an unestablished fact necessary to 
substantiate the claim, thus, the report does not present a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156(a).

In sum, new and material evidence has not been submitted to 
warrant reopening the veteran's claim for service connection 
for schizophrenia.  At the time of the January 1999 RO 
denial, the record lacked the requisite showing of nexus 
between the veteran's diagnosed schizophrenia and his 
service.  None of the evidence submitted since the January 
1999 decision, considered alone or together with other 
evidence, suggests that the necessary nexus exists.  Thus, 
the newly submitted evidence presents no reasonable 
possibility of substantiating the veteran's claim.




ORDER

New and material evidence has not been received to reopen the 
appellant's claim of service connection for schizophrenia.  
The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


